Title: To James Madison from William Eaton, 9 November 1802 (Abstract)
From: Eaton, William
To: Madison, James


9 November 1802, Tunis. Notes that the accompanying letter dated 22 and 27 Oct. was sent on 27 Oct. by a British ship which returned to port after springing a leak. Received JM’s 10 May letter on 30 Oct. Was directed to forward his account with the returning squadron, “but it must be long since known to the Government that no ship of that squadron showed itself here for seven or eight months previously to leaving this sea. My reasons for not forwarding it by the Washington were stated in the letter of 13. Decemr. last.” Would rather have presented his account in person. “There are items to which I have no regular vouchers, and others whose vouchers require explanation. These people never give receipts for presents.” Neither the bey nor his ministers would receipt gifts delivered in exchange for peace. “I should forever have remained destitute of such a voucher if [the bey] had not committed himself in his letter to the President of 8th. Sepr.” Will send the account by the first direct vessel. Advises that his “measures” with Hamet Qaramanli have cost about $23,000, which he has borrowed and which must be repaid immediately. “I lament having been the principal agent in measures which have incurred this useless expense to my country,” but it would not have been useless if “those measures had received timely support.” Failure of the project will not lead to any inconvenience to U.S. affairs at Tunis although he had feared “more serious consequences from it.” “Chagrin would forbid me ever making this Statement if I were in cash to re-emburse the sum—But I have suffered every species of personal vexation here which barbarity could inflict to compel me into the views of this regency.… I have literally been robbed—and am consequently destitute of resources here.” If the government holds him responsible for the expense, his property in the U.S. must go for reimbursement “so far as it will extend to that object.” Is satisfied he has “yielded no national points here” but has “steadfastly resisted the Bey’s instances and exactions,” although it may lead to his ruin. His “obstinacy,” as the bey calls it, “will produce no public mischief.” On 8 Nov. he made his first visit to the palace since leaving there on bad terms with the minister on 4 Sept. He demanded to be told the destination of the bey’s squadron of five cruisers carrying 104 guns and 730 men and “Was received with more civility than for many months past.” He was assured that the bey has no hostile intentions toward Americans and “will be quiet” until he receives a reply to his letter to the president. Wishes the president’s answer to his own request to keep the gift presented to him by Denmark had been more “decisive and final.” Had initially refused it, but the commissioner begged him not to “offer this contempt to the good intentions of the king,” so he submitted the matter to government. “But the President’s answer throws the subject back to its original position. I shall leave it there till I return to America.”

“From the last clause of your letter of 10. May I am apprehensive Government will be as much disappointed at the ineffectual operations of this season as any individual can have been. It is most unfortunate that any events should have impeded the squadron proceeding to its intended station. The moment was favorable—it is past—and we must retrieve by accelerated energy what we have lost by moderation. No UStates ship of war has appeared on the enemy’s coast since the last of August.” The prizes recently brought to Tripoli and supposed to be American proved to be Swedish. The ships arrived after peace negotiations, but the pasha refuses to liberate them. “Here is a new source of embroil. Such will forever be the consequence of negociation with these pirates so long as cash or foreign intervention are relied upon as mediators.” The Batavian squadron that arrived on 8 Oct. will depart in four days. The Batavians succeeded in restoring their former treaties “without new sacrifices; but they come forward with an imposing attitude.” The squadron included “three ships of the line and several frigates” under Admiral de Winter, “an officer of distinguished talents and merit.”
 

   
   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC 4 pp. Docketed by Wagner. A duplicate copy (DNA: RG 59, CD, Tunis, vol. 2, pt. 1) is docketed by Wagner as received 18 Mar. 1803. Extract printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:311–12.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:202–3.



   
   Eaton listed the amounts for which he had drawn on the State Department in his 13 Dec. 1801 dispatch to JM (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:313–14), adding, “I should forward my accounts by this occasion; but it would seem a useless, as it must be a partial, settlement until after a final payment at Tunis” (DNA: RG 59, CD, Tunis, vol. 2, pt. 1).



   
   See Eaton to JM, 9 Oct. 1802, and n. 1.



   
   For Eaton’s plans to use the exiled pasha to overthrow the usurper Yusuf Qaramanli, see Eaton to JM, 18 Mar. and 4 Apr. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:45, 98, 99 nn. 1, 4).



   
   See Eaton to JM, 12 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:574–75).



   
   For the gold box presented to Eaton by Denmark, see Eaton to JM, 17 Nov. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:249 n.). For Jefferson’s response to Eaton’s inquiry, see JM to Eaton, 10 May 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:202–3).



   
   See Eaton to JM, 22 Oct. 1802.



   
   A full transcription of this document has been added to the digital edition.

